        Case 1:19-cv-01527-AWI-SAB Document 16 Filed 10/27/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   KIMBERLY JORDAN,
                                                               CASE NO. 1:19-cv-01527-AWI-SAB
12                  Plaintiff,
                                                               ORDER REGARDING SETTLEMENT
13          v.                                                 CONFERENCE
14   FCA US LLC,
                                                               Date: November 17, 2020
15                  Defendant.                                 Time: 1:30 PM
16
                                                   /
17
18          This case is set for a Settlement Conference on November 17, 2020, at 1:30 PM before the

19   undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols,

20   the attorneys who will try the case along with the parties and the person or persons having full authority

21   to negotiate and settle the case, on any terms, shall appear remotely via Zoom at the conference.

22          Counsel for the parties shall contact Courtroom Deputy Esther Valdez at (559) 499-5788 or

23   evaldez@caed.uscourts.gov for the video and dial-in information for all parties.

24           No later than seven (7) days prior to the settlement conference, each party shall submit directly

25   to Judge McAuliffe’s chambers at bamorders@caed.uscourts.gov, a confidential settlement conference

26   statement. This statement should neither be filed with the clerk of the Court nor served on any other

27   party. Each statement shall be clearly marked “CONFIDENTIAL” with the date and time of the

28   mandatory settlement conference indicated prominently.

                                                         1
        Case 1:19-cv-01527-AWI-SAB Document 16 Filed 10/27/20 Page 2 of 2



1           The settlement statement should not be lengthy but shall include a brief recitation of the facts, a

2    discussion of the strengths and weaknesses of the case, an estimate of the cost and time to be expended

3    for further pretrial and trial matters, and the relief sought. The parties are also directed to include a

4    candid statement on the party’s position on settlement, including the amount which the party will

5    accept to settle, realistic settlement expectations, present settlement proposals, and a history of past

6    settlement discussions, offers, demands, and a report on settlement efforts to date.

7           This Court will vacate the settlement conference if the Court finds the settlement conference will

8    be neither productive nor meaningful to attempt to resolve all or part of this case. As far in advance of

9    the settlement conference as possible, a party shall inform the Court and other parties that it believes the

10   case is not in a settlement posture so the Court may vacate or reset the settlement conference. Otherwise

11   the parties shall proceed with the settlement conference in good faith to attempt to resolve all or part of

12   the case.

13   IT IS SO ORDERED.

14
        Dated:     October 27, 2020                            /s/ Barbara    A. McAuliffe             _
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
